Citation Nr: 1502308	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  11-08 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement for service connection for a low back disability, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to July 1982.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In connection with this appeal, the Veteran was afforded a hearing at the RO before a Decision Review Officer (DRO) in November 2013.  A transcript of the hearing is of record.    

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A June 2005 RO decision denied service connection for a low back disorder; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a low back disability.



CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase, "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Factual Background and Analysis

The Veteran's claim of entitlement to service connection for a low back disability was denied in a June 2005 rating decision based on the RO's determination that the evidence failed to show a current back disability or that the disability was incurred in service.  The Veteran did not file a timely notice of disagreement or submit any pertinent evidence within the appeal period.  The evidence of record at the time of the June 2005 rating decision included the Veteran's service treatment records, and January to May 2005 VA treatment records. 

In January 2010, the Veteran filed a request to reopen the claim for entitlement to service connection for a back disorder.

A December 2009 VA treatment record reports an impression of asymmetric left lateral bulging of the L3-4 disc, which caused impingement of the left L3 nerve root and left neuroforaminal stenosis with minimal bilateral facet degenerative changes throughout.

According to a February 2010 VA treatment record, the Veteran reported his low back pain stemmed from an accident during a military drill in 1981, when he participated in a war maneuver and ran into a wire that hit him below the chin and caused him to fall backwards onto a heavy pack.  He stated he immediately had back pain that worsened over the years.  The VA treatment record notes a history of sacroiliac joint dysfunction and lumbar degenerative disc disease.

In an April 2010 VA examination, the Veteran reported injuring his back in 1981 while on maneuvers in the military that had caused pain and discomfort on and off ever since.  He stated that he currently had low back pain that radiated down the left hip into the thigh and worsened with walking, bending, and lifting.  The examiner assessed left lumbar radiculopathy.  The examiner opined that the Veteran's current condition was less likely as not related to service, specifically June 1981 and March 1982 complaints of low back pain, because the Veteran currently had lumbar radiculopathy caused by a bulging disc at L3-4, with no evidence of radicular symptoms in service, and a disc bulge would not have been present for 20 years.  The examiner noted that disc bulges tended to resolve over time and could not have been present in 1981-82 until the present.

In connection with May 2010 VA medical treatment, the Veteran was ordered light duty due to low back pain secondary to nerve impingement.

In February 2013 to May 2013 private treatment records, the Veteran was assessed with low back pain related to complaints of pain and decreased range of motion.

In a November 2013 DRO hearing, the Veteran testified that he was on a maneuver during active service when he ran into a wire that caused him to fall flat backwards on the pavement.  He stated he was treated at a hospital.  He also noted that he did not notice the pain initially due to an addiction but that he really began to feel his back pain after he became sober around 2004.

In a November 2013 letter, Dr. E.C. stated he had been treating the Veteran since 2011 for a 1981 back injury that was sustained in military service.

The Board finds the April 2010 VA examination report new and material, as it supports a previously unestablished element that the Veteran has a current low back disability.  Moreover, the Board finds the February 2010 VA treatment record and November 2013 letter from Dr. E.C. new and material, as they relate to another previously unestablished element of entitlement to service connection for a low back disability.  Specifically, the evidence supports the onset of symptoms while the Veteran was on active duty and continuity of symptoms since.  Accordingly, reopening of the claim is in order.


ORDER

As new and material evidence has been received, reopening of the claim for service connection for a low back disability is granted.


REMAND

The Board finds that further development is required before the claim of entitlement for service connection for a low back disability is adjudicated.  

As noted above, in an April 2010 VA examination, the Veteran stated that he injured his back falling during a training exercise in the military and that back pain continued off and on ever since.  The examiner diagnosed left lumbar radiculopathy due to a bulging disc, and opined that it was less likely as not related to complaints of back pain in service because the Veteran had no radicular symptoms in service and a bulging disc would not be present from service until the present.    

The Board finds the April 2010 VA examination report to be inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that the VA examiner based the negative opinion, in part, on a finding that there was no evidence to link low back pain that occurred in service to the Veteran's current low back disability.  However, Dr. E.C. reported that the Veteran was currently being treated for a 1981 back injury.  Further, VA treatment records indicate the Veteran may have degenerative disc disease.  Finally, the VA examiner failed to comment on the Veteran's competent statements that he had back pain in service that continued off and on ever since.  Therefore, the claim must be remanded for another VA examination.

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issue on appeal, including VA treatment records for the period from January 2014 to the present.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal, to include VA Medical Center treatment records for the time period from January 2014 to the present.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise, who has not provided a prior opinion in the case, to determine the nature and etiology of the Veteran's low back disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to each low back disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.  The examiner is directed to specifically address Dr. E.C.'s statement that the Veteran is receiving treatment for a 1981 back injury and the Veteran's statements that he had low back pain in service that continued off and on ever since.

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should adjudicate the reopened claim for service connection for low back disability.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


